Case 1:20-cv-11335-MLW Document 135 Filed 10/26/20 Page 1 of 1

_ UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

MARIE BAPTISTE,
MITCHELL MATORIN, and
JONATHAN DAPONTE,

Plaintiffs,

Vv. C.A. No. 1:20-cv-11335-MLW

MIKE KENNEALY, in his
official capacity as
Secretary of the Executive
Office of Housing and
Economic Development, and
CHARLES BAKER, in his
official capacity as Governor
of the Commonwealth of
Massachusetts,

Defendants.

St et ee i ee ee ee te ee et

Oo
§
By
a

 

WOLF, D.J. October 26, 2020
In view of plaintiffs' October 20, 2020 notice of voluntary
dismissal (Dkt. No. 134), it is hereby ORDERED that this case is

DISMISSED without prejudice.

  
 

LAL

UNITED STATES DISTRICT JUDGE

  
